         Case 1:18-cv-00691-TNM Document 17 Filed 11/29/18 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, INC.,

                Plaintiff,

        v.                                            Civil Action No. 18-0691 (TNM)

 U.S. DEPARTMENT OF EDUCATION,

                Defendant.


                                   JOINT STATUS REPORT

       Plaintiff Public Citizen, Inc. (“Public Citizen”) and Defendant U.S. Department of

Education (“ED”) submit this joint status report in response to the Court’s Minute Order dated

October 31, 2018, in which the Court directed the parties to propose a schedule for further

proceedings by November 29, 2018.

       In their last Joint Status Report, the parties stated that ED was still researching and the

parties were still conferring concerning various issues that Public Citizen raised in its August 22,

2018, letter regarding the adequacy of ED’s search for responsive records. The parties stated that

ED planned to make a further interim release by November 9, 2018, and that ED was still in the

process of searching for other responsive records. They also represented that their counsel had

scheduled a further call for November 15, 2018.

       Plaintiff’s statement: During negotiations over the last status report, Public Citizen

requested that the parties include specific dates for further document production and a status

conference in order to help keep negotiations on track. ED agreed to those dates but did not make

a further interim release to Public Citizen on November 9, 2018, as it represented in the last joint




                                                  1
         Case 1:18-cv-00691-TNM Document 17 Filed 11/29/18 Page 2 of 6



status report that it would, nor has it done so at any time since. 1 On November 14, 2018, counsel

for ED emailed counsel for Public Citizen to say that he could no longer participate in the status

call set for November 15 and cancelled the call without suggesting a time to reschedule. Public

Citizen’s counsel requested updates regarding the missed document production on three separate

occasions but received no direct answer as to the status of those records. After counsel for Public

Citizen suggested that she might seek a court order for future document production, counsel for

ED arranged a brief telephone call on Monday, November 26, without agency counsel. Counsel

for ED was unable to provide an update with respect to the vast majority of issues that remain

outstanding and did not have any information from ED suggesting that it planned to make an

additional release of records. On Wednesday, November 28, counsel for Public Citizen sent ED a

revised chart from its August 22, 2018, letter, identifying (1) each of the documents or categories

of documents that still appear not to have been produced, and (2) ED’s statements and

commitments on the October 11, 2018, call as to the search for those documents or its planned

production. On November 29, Counsel for ED advised that he will not be able to devote

additional time to this case until January 2019.

       At this time, Public Citizen believes that the Court’s involvement is needed to bring the

document production in this case—which has been pending since March 2018—to a close. It

therefore proposes that the Court order ED (1) to make any additional record disclosures it

deems responsive to Public Citizen’s FOIA request by January 15, 2019, taking into account any

concerns expressed by Public Citizen in its administrative appeal regarding the adequacy of the

search; its August 22, 2018, letter; and its recent update to that correspondence, and (2) to file a

Vaughn declaration with this Court by February 1, 2019, describing the nature of its search for

1
  On November 15, ED reproduced to Public Citizen a legible copy of a previously disclosed
record.


                                                   2
          Case 1:18-cv-00691-TNM Document 17 Filed 11/29/18 Page 3 of 6



responsive records and justifying any withholdings. Public Citizen further proposes that the

Court order a joint status report by February 21, 2019, as to whether further litigation is

necessary and, if so, to propose a briefing schedule.

        Defendant’s statement:

        Plaintiff mischaracterizes the parties’ meet and confer discussions over the past three

months. Plaintiff’s August 22, 2018 letter raised a number of issues concerning the sufficiency

of ED’s searches. See Ex. 1 hereto (Pl.’s Aug. 22 letter and attachment). Defendant and its

counsel have been working diligently throughout this period to investigate the issues that

Plaintiff raised and to respond in a timely manner. The parties’ counsel have held multiple

lengthy teleconferences over the past few months to discuss Plaintiff’s concerns with the

sufficiency of the search, most recently on November 26. While there are still issues

outstanding, the parties have made progress. The undersigned counsel for Defendant needed to

reschedule the call that the parties had scheduled for November 15 due to immediate filing

deadlines in other cases. The call took place on November 26. Just yesterday, November 28,

Plaintiff provided Defendant an updated version of the August chart. See Ex. 2 hereto (Pl.’s

Nov. 28 email and attachment). ED is currently looking into the outstanding issues and requires

additional time to review and respond. Defendant is endeavoring to respond to Plaintiff’s

exhaustive questions about the search and to complete any further processing and releases in this

matter as quickly as possible, but the work in this case must be balanced against the very heavy

demands on ED and its counsel. Given the number of outstanding issues and based on the

information currently available, Defendant is not in a position to commit to a final production

date of January 15, 2019, as requested by Plaintiff. Defendant requests instead that the Court

order the parties to file a further joint status report on or before that date.




                                                    3
          Case 1:18-cv-00691-TNM Document 17 Filed 11/29/18 Page 4 of 6




Dated: November 29, 2018                          Respectfully submitted,

  /s/ Julie A. Murray                             JESSIE K. LIU
Julie A. Murray (D.C. Bar No. 1003807)            D.C. Bar 472845
Patrick D. Llewellyn (D.C. Bar No. 1033296)       United States Attorney
Public Citizen Litigation Group
1600 20th Street NW                               DANIEL F. VAN HORN
Washington, DC 20009                              D.C. Bar 924092
(202) 588-1000                                    Chief, Civil Division
 jmurray@citizen.org
                                                  By: /s/ Daniel P. Schaefer
Counsel for Plaintiff                             DANIEL P. SCHAEFER
                                                  D.C. Bar 996871
                                                  Assistant United States Attorney
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-2531
                                                  Daniel.Schaefer@usdoj.gov

                                                  Counsel for Defendant




                                              4
         Case 1:18-cv-00691-TNM Document 17 Filed 11/29/18 Page 5 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, INC.,

                Plaintiff,

         v.                                           Civil Action No. 18-0691 (TNM)

 U.S. DEPARTMENT OF EDUCATION,

                Defendant.


                              PLAINTIFF’S PROPOSED ORDER

       In light of the parties’ joint status report, it is hereby ORDERED that Defendant (1)

make any additional record disclosures it deems responsive to Plaintiff’s FOIA request by

January 15, 2019, taking into account any concerns expressed by Plaintiff in its administrative

appeal regarding the adequacy of the search; its August 22, 2018, letter; and its November 28

update to that correspondence, and (2) to file a Vaughn declaration with this Court by February

1, 2019, describing the nature of its search for responsive records and justifying any

withholdings.

       It is further ORDERED that the parties file a joint status report by February 21, 2019, as

to whether further litigation is necessary and, if so, to propose a briefing schedule.

       SO ORDERED.


                                                      _______________________
Date                                                  Trevor N. McFadden
                                                      United States District Judge
         Case 1:18-cv-00691-TNM Document 17 Filed 11/29/18 Page 6 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 PUBLIC CITIZEN, INC.,

                Plaintiff,

        v.                                           Civil Action No. 18-0691 (TNM)

 U.S. DEPARTMENT OF EDUCATION,

                Defendant.


                             DEFENDANT’S PROPOSED ORDER

       In light of the parties’ joint status report, it is hereby ORDERED that the parties shall

file a further joint status report with an update on the status of Defendant’s record processing and

the parties meet and confer discussions and proposing a schedule for further proceedings on or

before January 15, 2019.

       SO ORDERED.


                                                      ________________________
Date                                                  Trevor N. McFadden
                                                      United States District Judge
